Citation Nr: 1812467	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for ischemic heart disease / coronary artery disease status-post myocardial infarction from July 1, 2015, and a rating in excess of 60 percent from October 6, 2015 to prior to September 12, 2016; to include whether the reduction from 60 percent to 30 percent, effective July 1, 2015, was proper.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to special monthly compensation (SMC) at the statutory housebound rate specified at 38 U.S.C.A. § 1114(s).  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from November 2014 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

During the Veteran's appeal, the RO increased the Veteran's rating for his heart disorder and assigned a pair of ratings for peripheral neuropathy.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating because VA must award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds one or more separate disabilities support a TDIU rating independent of the disability rated at 100 percent.  Therefore, the Veteran's TDIU appeal period did not stop when he was granted a total rating for his heart disorder.  The claim has been recharacterized to address this issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The reduction from 60 percent to 30 percent for ischemic heart disease / coronary artery disease status-post myocardial infarction, effective July 1, 2015, was not based upon actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

2.  From July 1, 2015, to prior to September 12, 2016, the Veteran's heart disorder was characterized by symptoms such as dyspnea on exertion, left heart catherization, and a left ventricular ejection fracture of 50 percent.

3.  Prior to September 12, 2016, the Veteran's diabetes was managed with an oral hypoglycemic agent and a restricted diet.

4.  From September 12, 2016, onwards, the Veteran's diabetes has been managed with insulin, a restricted diet, and regulation of activities.

5.  The Veteran's peripheral neuropathy of the bilateral lower extremities has been characterized by moderate symptoms.

6.  As of September 12, 2016, the Veteran has a service-connected disability rated as total and additional service-connected disabilities ratable at 60 percent or greater.

7.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction from 60 percent to 30 percent for ischemic heart disease / coronary artery disease status-post myocardial infarction, effective July 1, 2016, is void ab initio.  38 U.S.C.A. §§ 1155 , 5107 (2012); 38 C.F.R. §  3.344  (2017).

2.  The criteria for a rating higher than 60 percent, for ischemic heart disease / coronary artery disease status-post myocardial infarction, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).

3.  Prior to September 12, 2016, the criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.119, DC 7913 (2017).

4.  From September 12, 2016, the criteria for entitlement to a 40 percent rating, but no more, for diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.119, DC 7913 (2017).

5.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

6.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, DC 8520 (2017).

7.  The criteria for SMC at the housebound rated have been met as of September 16, 2016.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.351 (d) (2017).

8.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as a VA examination are associated with the claims file.  

In a January 2017 Informal Hearing Presentation, the Veteran's representative requested that all of the Veteran's claims be remanded as VA did not obtain all of the Veteran's treatment records.  The representative noted that the November 2014 VA examination mentioned notes from a primary physician that are not in the record.  However, the Veteran's claims file contains the Veteran's full medical records, which include all of the references in the examination report.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence and can procced with adjudication.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  


Heart Disorder

Service connection was established for the Veteran's heart disability in a December 2010 rating decision.  In that decision a 60 percent rating was assigned, effective in March 2, 2010.  In November 2014, the AOJ issued a rating decision proposing to reduce the disability rating to 30 percent.  In an April 2015 rating decision, the AOJ reduced the rating to 30 percent, effective July 1, 2015.  In a January 2016 rating decision, the AOJ increased the rating to 60 percent, effective October 6, 2015.  In a March 2017 rating decision, the AOJ increased the rating to 100 percent (total) effective September 12, 2016.

The ratings were assigned under 38 C.F.R. § 4.104, DC 7005 (addressing coronary artery disease).  Under Diagnostic Code 7005:  A 30 percent rating is assigned for a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent; and, a 100 percent rating is assigned where there is documented coronary artery disease (Diagnostic Code 7005) resulting in chronic congestive heart failure; or, workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The Board notes that 38 C.F.R. § 4.104, Note 2, provides as follows: one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

The evidence upon which the reduction was based consisted of May 2013 and November 2014 VA examination reports.  The May 2013 report showed METs estimation from the Veteran's responses as greater than 5 to 7 METS with fatigue and dyspnea, no cardiac hypertrophy or dilatation, and a left ventricular ejection fraction of 68 percent.  The examiner stared that the Veteran's heart disease would result in mild impairment with difficulty in sustained strenuous occupational tasks but based this on an opinion that his MET level was attributable to non-service connected conditions  as well as his heart condition.  There is insufficient evidence for the Board to find that his non-service connected conditions contributed significantly to his MET level.  More importantly, the evidence is insufficient to show that he had actual improvement in his ability to function under the ordinary conditions of life and work.  

The November 2014 examination report did find evidence of cardiac hypertrophy and found his left ventricular ejection fraction was 68 percent, based on a 2013 echocardiogram.  The Veteran reported a MET level of 3-5 METS on interview but the examiner stated that his was not due to his heart condition but due to his lung condition and obesity.  The examiner then estimated that his MET level was 7 to 10 based on his heart condition alone.  The examiner then speculated that his diabetes may be causing his reduced METs.  This examination is insufficient to show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

No other evidence of record at the time of the reduction shows that the Veteran's heart condition had improved under the ordinary conditions of life and work.  Hence, the reduction was improper and his 60 percent rating must be restored effective, July 1, 2015.  

In September 2015, the Veteran reported dyspnea on exertion for the previous two months.  The Veteran stated that although he used to be able to walk around a mall, he now got tired from walking from inside the house to his car.  The Veteran's left ventricular ejection fraction was measured at 56 percent when testing with stress and after rest.  

The Veteran's reported condition is unsurprising after considering that he needed a left heart catherization in October 2015.  At that time, his left ventricular ejection fraction was 50 percent, which warrants a 60 percent disability rating.  

The Board has not found that the Veteran is entitled to a rating in excess of 60 percent for his heart disorder.  During this time period, the Veteran did not have chronic congestive heart failure.  The Veteran himself said that it was only in July 2015 that he had dyspnea on exertion.  The Veteran's reports are consistent with his November 2014 VA heart examination.  Although the examination occurred before the appeal period, it is still instructive on the Veteran's condition.  At the time, he complained of dyspnea and fatigue.  The examiner determined that his activity level was between 3 to 5 METs, which is consistent with light yard work, mowing the lawn, and brisk walking.  In fact, the Veteran's walks around the mall appear equivalent to the brisk walking described for 3 to 5 METs.  There is no indication that his symptoms were severe enough to restrict him to only activities such as eating, dressing, and taking a shower.  Finally, the Veteran's ejection fractions were both recorded at 50 percent or more during the appeal period.  There is no evidence in the medical record showing an increase in symptoms since that examination.  Therefore, the Board concludes that a rating higher than 60 percent is not warranted for any period on appeal.  There is no reasonable doubt to be resolved as to this issue.


Diabetes

The Veteran is currently assigned a 20 percent rating under 38 C.F.R. § 4.119, DC 7913, which addresses diabetes mellitus.  Under this diagnostic code, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  

Prior to September 12, 2016, the Veteran's diabetes does not warrant more than a 20 percent rating.  First, the Board acknowledges that there is sufficient evidence that the Veteran's diabetes mellitus requires a restricted diet along with either insulin or a hypoglycemic agent.  

The critical inquiry, then, is whether his diabetes mellitus additionally requires regulation of activities.  The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Although the Veteran's diabetes was poorly controlled at times, there is no indication in his extensive treatment records that there was ever a medical need to avoid strenuous activity.  During a November 2014 VA examination, the examiner noted that the Veteran's diabetes was managed by restricted diet and an oral hypoglycemic agent.  He visited his diabetic care provider less than 2 times per month for episodes of hypoglycemia and was not hospitalized in the previous 12 months for ketoacidosis or a hypoglycemic reaction.  The Veteran's diabetes was so well-controlled at that time that an examiner determined that his diabetes would not have a significant effect on his activities level.  No evidence has been presented that the Veteran was needed to limit his activities as a result of his diabetes.

From September 12, 2016, the Board finds that a 40 percent rating, but no more, is warranted.  The Veteran's diabetes was characterized by requiring insulin, restricted diet, and regulation of activities.  The September 2016 VA examiner found that the Veteran can only do activities of daily living in short spurts as he gets tired easily.  The examiner also noted that the Veteran was managed by a restricted diet and an oral hypoglycemic agent.  Although the examiner does not indicate that the Veteran required insulin, medical records from that period reflect that he was prescribed insulin for his diabetes.  However, the Veteran is not entitled to a rating in excess of 40 percent.  There is no evidence of episodes of ketoacidosis or hypoglycemic reactions, much less episodes/reactions requiring hospitalizations or weekly visits to a diabetic care provider.  There was no loss of strength or weight attributable to his diabetes.  Although he was granted service connection for the diabetes complication of peripheral neuropathy at this date, those conditions are compensated separately.  There is no reasonable doubt to be resolved as to this issue.  


Peripheral Neuropathy

During the course of the appeal the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities at 20 percent.  Inasmuch as peripheral neuropathy is a neurological manifestation of his diabetes disability, it is included with the claim of an increased rating for diabetes.  See 38 C.F.R. § 4.119, DC 7913, Note 1.  

The Veteran currently receives a pair of 20 percent ratings for peripheral neuropathy under 38 C.F.R. §§ 4.124a, DC 8520 (addressing paralysis of the sciatic nerve).  Under this diagnostic code, the ratings are as follows:  A 20 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderate" in nature; a 40 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "moderately severe" in nature; a 60 percent rating is appropriate for severe incomplete paralysis with marked muscular atrophy, and an 80 percent rating is appropriate with complete paralysis, with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. §§ 4.124a, DC 8520.

As the Veteran's peripheral neuropathy of both lower extremities share the same etiology and symptoms, the Board will address them together.  After consideration of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for peripheral neuropathy of either lower extremity.  The described symptoms of the Veteran's peripheral neuropathy are best characterized as moderate.  During the Veteran's September 2016 VA examination, he had mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  He had a decreased sensation to light touch and an absence of cold sensation.  The examiner concluded that the Veteran's peripheral neuropathy was of a mild nature.

However, when determining the Veteran's rating, VA took into account the Veteran's full disability picture and elected to grant him a 20 percent rating rather than a 10 percent rating.  The Board recognizes that according to the Veteran, the degree of severity of his peripheral neuropathy disability waxes and wanes.  Based on his report of symptoms, including his description of flare-ups, the Board agrees that the Veteran's peripheral neuropathy should be compensated for moderate symptoms.  This determination is reinforced by the Veteran's description of being able to walk for only 3 to 4 blocks before having to rest and a high sensitivity to light touch.  The Veteran reported that these symptoms are constant and are extremely irritating, including at nighttime.  However, compensation for moderately severe symptoms would be inappropriate.  The Veteran has full muscle strength in knee extension/flexion, ankle plantar flexion, and ankle dorsiflexion.  He has normal reflexes in his knees and ankles.  Despite the Veteran's difficulty with walking, he is still able to both walk and garden.  Therefore, the Board agrees that the Veteran's peripheral neuropathy has been characterized by moderate symptoms.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  There is no reasonable doubt to be resolved as to this issue.  


SMC at the 38 U.S.C.A. § 1114(s) rate

Under 38 U.S.C. §  1114 (s), SMC based on housebound status is payable where a Veteran has a single service-connected disability rated as 100 percent disabling and either additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is otherwise "permanently housebound" by reason of such disability or disabilities.

In this case, the Veteran's heart disease is rated total as of September 12, 2016.  Pursuant to this Board decision, his service connected diabetes mellitus is rated 40 percent as of September 12, 2016.  He has peripheral neuropathy of each lower extremity rated 20 percent.  This combines to a rating of 60 percent.  See 38 C.F.R. § 4.25.  Thus, as of September 12, 2016 he has a disability rated as total and other disabilities ratable at 60 percent.  Prior to this decision, his diabetes was rated 20 percent, resulting in a combined rating of 50 percent for disabilities other than his heart disease and did not meet the requirements for .  As of September 12, 2016 he does meet the requirements for SMC under 38 U.S.C. § 1114 (s).  Hence, SMC at the 38 U.S.C.A. § 1114(s) rate is warranted as of September12, 2016, but not prior to that date.  There is no reasonable doubt to be resolved as to this issue.  

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2017).

The Veteran most recently filed an application for TDIU in May 2014.  The Veteran states that he stopped working as a foundry supervisor for Wellman Dynamics in July 2011 after working there from October 1965.  

In a March 2017 rating decision, the Veteran was awarded a total rating for his heart disability as of September 12, 2016.  In the rating decision, the RO stated that TDIU is moot from that date.  However, as noted in Bradley v. Peake, 22 Vet. App. 280 (2008), VA must consider a TDIU claim despite the existence of a schedular total rating because VA must award special monthly compensation (SMC) under 38 U.S.C. § 1114(s) if VA finds one or more separate disabilities support a TDIU rating independent of the disability rated at 100 percent.  During the period from September 12, 2016, the Veteran received a schedular 100 percent disability rating for his heart disability.  Therefore, during that period, the Board will consider whether disabilities other than the heart disability render the Veteran unemployable.  

(a) Prior to September 12, 2016

The Board finds that a TDIU is not warranted during the time period prior to September 12, 2016.  At the time, the Veteran was service-connected for a heart disability (60 percent) and diabetes (20 percent).  He had a combined schedular rating of 70 percent.  Therefore, the requirements under 38 C.F.R. § 4.16(a) have been met.  However, TDIU is not warranted on this basis.

The Board notes that during this time period, the Veteran's heart condition is the only service-connected condition that affected his employability.  A November 2014 examiner found that the Veteran's diabetes would not impact his ability to work.  Specifically, his diabetes was found not to have a significant effect on his METs levels as he had no known complications during this time period.  During a November 2014 VA heart examination, the Veteran reported that after his heart attack, he attempted a reduced schedule at work, but gave it up because he didn't have the stamina to walk around the large plant.  He would get fatigued, short of breath, and a rapid heartbeat.  The examiner determined that he should avoid extreme and moderate prolonged exertion.  However, the examiner found that he could perform walking for a distance and short term moderate intensity activities.  Importantly, the examiner found that the noted physical limitations were not due to his heart disorder, but rather due to a lung condition, emphysema, and obesity.  As those disorders are not service-connected, the Board cannot take them into account for consideration of TDIU.  

Although the Board may accept that the Veteran cannot do his exact previous job, the Veteran is a skilled worker with decades of experience as a foundry supervisor.  There is no indication in the record that the Veteran sought out other employment opportunities that may have been more appropriate.  Although the Veteran reduced his hours, he did not attempt to apply to work in similar positions where he did not have to walk around the factory floor all day.  The Board concludes that the evidence in the claims file is insufficient to demonstrate that he is completely unable to secure and follow a substantially gainful occupation.

(b) From September 12, 2016

The Board finds that a TDIU is not warranted during the time period from September 12, 2016, onwards.  At the time, the Veteran was service-connected for a heart disability (100 percent), diabetes (40 percent), and peripheral neuropathy of the lower right (20 percent) and lower left (20 percent) extremities.  Putting the heart disorder aside, he had a combined schedular rating of 60 percent.  Even when treating the three disabilities as under the umbrella of one general diabetes disability, the single disability would only be equivalent to 60 percent.  Therefore, the requirements under 38 C.F.R. § 4.16(a) been met.  

As noted previously, the Veteran's heart condition resulted in the vast majority of his physical limitations.  However, during this time period, the Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities.  Similar to before, the September 2016 VA examiner determined that the Veteran's diabetes and neuropathy alone do not impact his ability to work.  The Veteran described his neuropathy symptoms as both constant and extremely irritating.  He suffers from increased achiness and burning sensations in his feet and legs, which impedes his balance and coordination.  Extreme symptoms are noted with prolonged ambulation and walking.  The Veteran's disability would make it difficult, if not impossible, to work in the exact job he held before.  As his position required walking around the foundry, he would be in great pain all day.  The evidence in the claims file does not indicate that the Veteran's knowledge and skills as a foundry supervisor could not be utilized in any other related positions that offer more sedentary work.  Without demonstrating that the Veteran's unemployability due solely to his diabetes and his diabetic neuropathy would prevent him from working, the Board must deny this claim.  

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  However, given the disability picture just described by the medical evidence of record, the Board concludes that the Veteran's diabetes and neuropathy disabilities do not, standing apart from his heart disability, render him unable to secure and follow a substantially gainful occupation. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

The 60 percent rating for ischemic heart disease / coronary artery disease status-post myocardial infarction, is restored effective July 1, 2015.

A disability rating higher than 60 percent for ischemic heart disease / coronary artery disease status-post myocardial infarction, is denied for the period prior to September 12, 2016.

Prior to September 12, 2016, a rating in excess of 20 percent for diabetes mellitus, type II, is denied.

From September 12, 2016, a 40 percent rating, but no more, for diabetes mellitus, type II, is granted, subject to the regulations governing the payment of monetary benefits.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

SMC at the 38 U.S.C.A. § 1114(s) rate is granted beginning on September 12, 2016, subject to the regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


